UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 3, 2008 Dynamic Natural Resources Inc. (Exact name of registrant as specified in its charter) Nevada 0-131224 20-4028175 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 78 South Street ,Suite 202, Wrentham, MA 02093 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 508 809 9129 (Former name or former address, if changed since last report.) x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 8.01 Other Events. On January 3, 2008 at3:50 p.m. ETthe company issued a press release regarding the restatement of previous press release. A copy of the Company's press release regarding the name change is being filed herewith as Exhibit 99.1 Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Exhibit Number Description 99.1 Press Release dated January 3, 2008 announcing restatement of press release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dynamic Natural Resources Inc. (Registrant) Date: January 3, 2008 /s/ Scott Masse Scott Masse CEO
